             Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                         §
   BRAZOS LICENSING AND                                §
   DEVELOPMENT,                                        §     CIVIL ACTION NO. 6:20-cv-341
                                                       §
             Plaintiff,                                §       JURY TRIAL DEMANDED
                                                       §
   v.                                                  §
                                                       §
   MICROSOFT CORPORATION                               §
                                                       §
             Defendant.                                §

                                ORIGINAL COMPLAINT FOR PATENT
                                        INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Microsoft Corporation (“Microsoft” or “Defendant”) and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, Defendant Microsoft Corporation is incorporated under

the laws of Washington State with its principal place of business at 1 Microsoft Way, Redmond,

Washington 98052. Microsoft may be served with process through its registered agent Corporation

Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.




                                                   9
             Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 2 of 13




        4.       On information and belief, Microsoft has been registered to do business in the state

of Texas under Texas SOS file number 0010404606 since about March 1987.

        5.       On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least 2002.

                                  JURISDICTION AND VENUE
        6.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

        7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        8.       This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute, because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

over Microsoft would not offend traditional notions of fair play and substantial justice because

Microsoft has established minimum contacts with the forum. For example, on information and

belief, Microsoft has committed acts of infringement in this judicial district, by among other things,

selling and offering for sale products that infringe the asserted patent, directly or through

intermediaries, as alleged herein.

        9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

        10.      This district was deemed to be a proper venue for patent cases against Microsoft in

actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation ); 6-19-

cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); and 6-19-cv-00399 (Neodron Ltd. v. Microsoft

Corporation).



                                                    9
          Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 3 of 13




        11.     On information and belief, Microsoft maintains a variety of regular and established

business locations in the judicial district including its Corporate Sales Office Locations, Retail

Store Locations, and Datacenter Locations.

        12.     On information and belief, Microsoft operates multiple corporate sales offices in

the judicial district, and these offices constitute regular and established places of business.

        13.     On information and belief, Microsoft employs hundreds of employees within its

corporate sales offices located in the judicial district.

        14.     On information and belief, Microsoft has an established place of business in this

judicial district known as “Corporate Sales Office: Austin” located at 10900 Stonelake Boulevard,

Suite 225, Austin, Texas 78759 and “Microsoft Retail Store: The Domain” located at 3309

Esperanza Crossing, Suite 104 Austin, Texas 78758.




 https://www.microsoft.com/en-us/about/officelocator?Location=78759




                                                    9
             Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 4 of 13




           15.   On information and belief, Microsoft’s “Corporate Sales Office: Austin” and

“Microsoft Retail Store: The Domain” locations were respectively assessed by the Travis County

Appraisal District in 2019 to have market values of over $2.3 million dollars and $2.7 million

dollars.




 http://propaccess.traviscad.org/clientdb/SearchResults.aspx

           16.   On information and belief, Microsoft has another established place of business in

this judicial district known as “Corporate Sales Office: San Antonio” located at Concord Park II,

401 East Sonterra Boulevard, Suite 300, San Antonio, Texas 78258.




Source: Google Maps




                                                 9
           Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 5 of 13




        17.      On information and belief, Microsoft owns and operates multiple datacenters in the

judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman Boulevard,

San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

        18.      On information and belief, Microsoft utilizes its datacenter locations in this judicial

district as regular and established places of business. As a non-limiting example, the data centers

in San Antonio are referred to within Microsoft as “US Gov Texas.”

        19.      On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 7,106,702

        20.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        21.      On September 12, 2006, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,106,702 (“the ’702 Patent”), entitled “On-Demand Dynamically

Updated User Database and AAA Function for High Reliability Networks.” A true and correct

copy of the ’702 Patent is attached as Exhibit A to this Complaint.

        22.      Brazos is the owner of all rights, title, and interest in and to the ’702 Patent,

including the right to assert all causes of action arising under the ’702 Patent and the right to any

remedies for the infringement of the ’702 Patent.




                                                       5
          Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 6 of 13




       23.     Microsoft makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to, Windows

Server series products having Network Policy Server (NPS) (collectively, the “Accused

Products”).

       24.     The Accused Products allows users to create and enforce organization-wide

network access policies of connection request authentication and authorization. Microsoft NPS

can provide a Remote Authentication Dial-In User Service (RADIUS) server. NPS thus performs

centralized authentication, authorization, and accounting for wireless, authenticating switch,

remote access dialup and virtual private network (VPN) connections. NPS assists in configuring

network access servers, such as wireless access points and VPN servers, as RADIUS clients. NPS

can also configure RADIUS accounting so that NPS logs accounting information to log files on

the local hard disk or in a Microsoft SQL Server database.




https://docs.microsoft.com/en-us/windows-server/networking/technologies/nps/nps-top




                                                     6
         Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 7 of 13




https://docs.microsoft.com/en-us/windows-server/opbuildpdf/networking/TOC.pdf?branch=live

       25.     The Accused Products allow redundant RADIUS clients or NPS servers. Microsoft

NPS evenly distributes incoming connection requests among multiple NPSs to prevent

overloading of one or more NPS.




https://docs.microsoft.com/en-us/windows-server/opbuildpdf/networking/TOC.pdf?branch=live

        26.      The Accused Products allow network access servers to be configured to send

 connection requests to multiple NPS servers. Each access point may send connection requests

 to NPS servers in a specified order of priority.




https://docs.microsoft.com/en-us/windows-server/opbuildpdf/networking/TOC.pdf?branch=live




                                                    7
         Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 8 of 13




       27.     When performing RADIUS, the Accused Products can perform centralized

connection authentication, authorization, and accounting for many types of network access,

including wireless, authenticating switch, dialup, and virtual private network (VPN) remote access,

and router-to-router connections.




https://docs.microsoft.com/en-us/windows-server/opbuildpdf/networking/TOC.pdf?branch=live

       28.     A directory service database, such as Active Directory Domain Services (AD DS),

stores information about user accounts, email addresses, etc., and enables other authorized users

on the same network to access this information.




https://docs.microsoft.com/en-us/windows-server/opbuildpdf/networking/TOC.pdf?branch=live

       29.     An Accused Product can provide a central switching or routing point through which

RADIUS access and accounting messages flow. Messages that are forwarded are logged at the

central point, to enable synchronizing user databases. An Accused Product acting as a RADIUS

proxy server connects Access Servers and RADIUS servers. These active connections help the

server to conduct the AAA functions for the network.


                                                   8
         Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 9 of 13




https://docs.microsoft.com/en-us/windows-server/opbuildpdf/networking/TOC.pdf?branch=live




https://docs.microsoft.com/en-us/windows-server/opbuildpdf/networking/TOC.pdf?branch=live


       30.    The Accused Products may also provide a set of active nodes, each acting as a

RADIUS server. As a RADIUS server, the Accused Products have access to user account

information and can check network access authentication credentials. If user credentials are

authenticated, and the connection attempt is authorized, the RADIUS server authorizes user access

based on specified conditions and then logs the network access connection in an accounting log.




                                                  9
        Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 10 of 13




https://docs.microsoft.com/en-us/windows-server/opbuildpdf/networking/TOC.pdf?branch=live


       31.       The Accused Products have failover settings that provide a way to determine

whether a remote RADIUS server is unavailable. If a RADIUS server is determined to be

unavailable, the Accused Products can start sending connection requests to other group members.




https://docs.microsoft.com/en-us/windows-server/opbuildpdf/networking/TOC.pdf?branch=live

       32.       The Accused Products provide fault tolerance and can be configured as a primary

RADIUS server or a backup. Each RADIUS client configures on both NPS. If the primary NPS

becomes unavailable, RADIUS clients (or proxies) then send Access-Request messages to the

alternate NPS.




                                                   10
         Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 11 of 13




https://docs.microsoft.com/en-us/windows-server/opbuildpdf/networking/TOC.pdf?branch=live

        33.    In view of preceding paragraphs, each and every element of at least claim 18 of the

’702 Patent is found in the Accused Products.

        34.    Microsoft has and continues to directly infringe at least one claim of the ’702

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

        35.    Microsoft has received notice and actual or constructive knowledge of the ’702

Patent since at least the date of service of this Complaint.

        36.    Since at least the date of service of this Complaint, through its actions, Microsoft

has actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ’702 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

    •   https://docs.microsoft.com/en-us/windows-server/networking/technologies/nps/nps-top
    •   https://docs.microsoft.com/en-us/windows-
        server/opbuildpdf/networking/TOC.pdf?branch=live

         37.      Since at least the date of service of this Complaint, through its actions,

 Microsoft has contributed to the infringement of the ’702 Patent by having others sell, offer for

 sale, or use the Accused Products throughout the United States, including within this judicial

 district, with knowledge that the Accused Products infringe the ’702 Patent. The Accused



                                                      11
         Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 12 of 13




 Products are especially made or adapted for infringing the ’702 Patent and have no substantial

 non-infringing use. For example, in view of the preceding paragraphs, the Accused Products

 contain functionality which is material to at least one claim of the ’702 Patent.

                                         JURY DEMAND
        Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)       Enter judgment that Microsoft infringes one or more claims of the ‘702 Patent

literally and/or under the doctrine of equivalents;

       (B)       Enter judgment that Microsoft has induced infringement and continues to induce

infringement of one or more claims of the ‘702 Patent;

       (C)       Enter judgment that Microsoft has contributed to and continues to contribute to

the infringement of one or more claims of the ‘702 Patent;

       (D)       Award Brazos damages, to be paid by Microsoft in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Microsoft of the ‘702 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)       Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)       Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                      12
        Case 6:20-cv-00341-ADA Document 1 Filed 04/29/20 Page 13 of 13




Dated: April 29, 2020                Respectfully submitted,

                                    /s/ James L. Etheridge
                                    James L. Etheridge
                                    Texas State Bar No. 24059147
                                    Ryan S. Loveless
                                    Texas State Bar No. 24036997
                                    Travis L. Richins
                                    Texas State Bar No. 24061296
                                    ETHERIDGE LAW GROUP, PLLC
                                    2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, Texas 76092
                                    Telephone: (817) 470-7249
                                    Facsimile: (817) 887-5950
                                    Jim@EtheridgeLaw.com
                                    Ryan@EtheridgeLaw.com
                                    Travis@EtheridgeLaw.com


                                    COUNSEL FOR PLAINTIFF




                                          13
